DETAILED ACTION
This Office action is regarding Applicant's claims filed 16 December 2021 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is an Allowance after an RCE. 
IDS presented on 9 May 2022 are accepted.
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 16 December 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 11 and 17, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1, 11 and 17 of:
“based on the local set of content items, generating, via the client device, a local tree data structure representing a filesystem state at the client device, 
receiving, from the content management system, a server state identifying a remote set of content items stored at the content management system;
generating, via the client device, a remote tree data structure representing the remote set of content items based on a received server state; and 
based on the local tree data structure and the remote tree data structure, generating, via the client device, a sync tree data structure, the sync tree data structure representing a synchronized state between the filesystem state and the received server state”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

5/24/2022